Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-12-00367-CV

            Lewis S. CHRISTIAN, Jr., M.D.P.A. and Lewis S. Christian, Jr., Individually,
                                         Appellants

                                                    v.

    Chris SCHUCHART, Independent Executor of the Estate of Tom A. Russell, Deceased,
                                    Appellee

                      From the 216th Judicial District Court, Kerr County, Texas
                                      Trial Court No. 12170A
                           Honorable N. Keith Williams, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed: November 28, 2012

DISMISSED

           The parties have filed a joint motion to dismiss this appeal, stating that they have reached

an agreement to settle and compromise the appeal. The motion is granted. See TEX. R. APP. P.

42.1(a), 43.2(f). Costs of appeal are taxed against the appellants.

                                                         PER CURIAM